          Case 1:20-cv-02559-PKC Document 15
                                          11 Filed 07/10/20
                                                   07/09/20 Page 1 of 1




                                                                       40 Broad Street, 7th Floor
                                                                       New York, New York 10004
                                                                       Telephone: (212) 943-9080
                                                                       Facsimile: (212) 943-9082

                                                                       Nicole Marimon
                                                                       Partner
                                                                       nmarimon@vandallp.com

July 9, 2020
                                       Initial conference is adjourned from July 14, 2020
                                       to October 16, 2020 at 10:30 a.m.
VIA ECF                                SO ORDERED.
                                       Dated: 7/10/2020
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, New York 10007

       Re:     Trustees of The New York City District Council of Carpenters
               Pension Fund, et al. v. Abalene Decorating, Inc., et al., 20 CV 2559(PKC)

Dear Judge Castel:
       This firm represents the Plaintiffs in the above-referenced case. We write in connection with the
Court’s May 15, 2020 Order scheduling an initial conference in this matter for July 14, 2020.
       Plaintiffs commenced this action on March 25, 2020. See Dkt. 1. Defendants Abalene
Decorating, Inc. and City View Blinds of N.Y., Inc. were served with the summons and complaint
on June 5, 2020, as reflected by the affidavits of service on file with the Court. To date, Defendants
have failed to appear or otherwise move with respect to this matter. Plaintiffs anticipate moving
for default judgment. Accordingly, Plaintiffs respectfully request that the Court adjourn the
upcoming initial conference, and corresponding deadline to submit a joint letter to the Court, sine
die.
       We thank the Court for its time and attention to this matter.


                                               Respectfully yours,

                                               _____/s/________
                                               Nicole Marimon, Esq.

cc: Abalene Decorating, Inc. (via first class mail)
    City View Blinds of N.Y., Inc. (via first class mail)
